DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2022 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holzer et al. (US 2019/0114836; hereinafter Holzer).
Regarding claim 1:
Holzer discloses a computer-implemented method for altering an image with a client device, the method comprising:
running a segmentation algorithm on an image with a processing device of the client device to create masked and unmasked portions of the image (see Fig. 10 and paragraphs 149- 152; masked portion corresponds to the background portion 1014; the unmasked portion corresponds to the foreground portion 1016);
sensing or measuring a first action with one or more components of the client device (see paragraph 151, 254, 257 and 264; the visual effects are based on IMU data or user input data, which is a first action);
creating a transformed image portion corresponding to at least one of the masked or unmasked portions of the image in response to sensing or measuring the first action, the transformed image portion having a visual effect applied thereto (see paragraphs 177-181 and paragraph 257; the AR engine performs the creating of a transformed image portion); and
varying at least one of an intensity, size, and frequency of the visual effect relative to an untransformed image portion of the image upon detection of a second action (see Fig. 14B and paragraph 225; the user can tilt the mobile device, which is interprets as a second action, to change the size or intensity of the wing visual effects; also see 1470a and 1470b; as the user tilts the mobile device, the size and intensity of the wing is changed; also see paragraph 188; “If the view is rotated one hundred eighty degrees, the wings may be fully visible but a portion of the person's body can be blocked by the wing”; the fully visible wing can be interpreted as having a different size than the partially visible wing; also see paragraph 212; “in 1408b, the wing effect has been extended. It is larger than compared to image 1402b”; the untransformed image portion corresponds to a person’s head or body, which is not altered); and
displaying a modified image with the transformed image portion over the at least one of the masked or unmasked portions of the image (see Fig. 15, rendering engine 1518 and display 1520; also see Fig. 14A).
Regarding claim 2:
Holzer discloses the computer-implemented method of claim 1, wherein creating the transformed image portion comprises applying the visual effect to the at least one of the masked or unmasked portions of the image (see Fig. 14A and paragraphs 177-181).
Regarding claim 3:
Holzer discloses the computer-implemented method of claim 1, wherein creating the transformed image portion comprises applying the visual effect to a portion of a second image having an area corresponding to the at least one of the masked or unmasked portions of the image (see paragraph 257; the second image correspond to a different pose of the person; the wing is moved with the different poses of the user).
Regarding claim 4:
Holzer discloses the computer-implemented method of claim 1, wherein creating the transformed image portion comprises creating a transformed image portion corresponding to the masked portion of the image (see Fig. 14A; the background of the original image is transformed).
Regarding claim 5:
Holzer discloses the computer-implemented method of claim 1, wherein the masked portion of the image comprises a background of the image (see Fig. 10 and paragraph 152).	Regarding claim 6:

Holzer discloses the computer-implemented method of claim 1, wherein the visual effect comprises a kaleidoscope effect, a swirl effect, a light tunnel effect, a pixel sort effect, a pixel displacement effect, or a spatial region extents alteration effect (see Fig. 14C and paragraph 245; the rendering of the animated character corresponds to a pixel displacement effect; also see paragraphs 177-181; any of the visual elements mentioned in the cited paragraphs correspond to at least a pixel sort effect and/or a spatial region extents alteration effect based on the broadest reasonable interpretation).
Regarding claim 7:
Holzer discloses the computer-implemented method of claim 1, wherein sensing or measuring the first action with the one or more components of the client device comprises sensing or measuring the first action with one or more of a user input, microphone, camera, accelerometer, or gyroscope of the client device (see paragraphs 151, 177-181, 254, 257 and 264).
Regarding claim 8:
Holzer discloses the computer-implemented method of claim 7, wherein sensing or measuring the first action with the one or more components of the client device comprises sensing or measuring one or more gestures with at least one of a user input or a camera of the client device (see paragraphs 178-181 and 245).
Regarding claim 9:
Holzer discloses the computer-implemented method of claim 1, wherein creating the transformed image portion comprises applying a pixel displacement effect (see Fig. 14C and paragraph 239-241; the mirror object such as animated panda corresponds to the claimed pixel displacement effect); and further comprising determining parameters for the pixel displacement effect based on the one or more gestures (see paragraphs 239-241; the movement parameters (selection of frames) for the animated panda are based on the gestures of the person).
Regarding claim 10:
Holzer discloses the computer-implemented method of claim 9, further comprising automating the parameters for the pixel displacement effect to create a motion clip of the creation of the transformed image portion (see paragraph 71; “enhancement algorithms such as automatic frame selection, stabilization, view interpolation, filters, and/or compression can be used”).
Regarding claim 11:
Holzer discloses the computer-implemented method of claim 1, further comprising creating a motion clip of the creation of the transformed image portion over the at least one of
the masked or unmasked portions of the image (see Figs. 14C and paragraphs 239-241; the animated panda is created for the background portion).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holzer in view of Due (US 2016/0353867). 
Regarding claim 20: 
Holzer discloses a client device (see Fig. 15), comprising: 
a processing device (see paragraph 8; processor; also see Fig. 18); 
a memory (see paragraph 8; memory; also see Fig. 18) having executable instructions stored thereon, the processing device being configured to execute the instructions to: 
run a segmentation algorithm on an image with a processing device of the client device to create masked and unmasked portions of the image (see Fig. 10 and paragraphs 149-152; masked portion corresponds to the background portion 1014; the unmasked portion corresponds to the foreground portion 1016); 
measure an action with one or more components of the client device (see paragraph 151, 254, 257 and 264; the visual effects are based on IMU data or user input data), wherein the action is provided at least in part by a rotation of the client device (see paragraph 254; “In one embodiment, the IMU data can be used to determine a viewing angle and/or camera orientation associated with an image. In one embodiment, the camera orientation can be used in smoothing algorithms used to improve the viewability of MVIDMRs”; camera’s viewing angle and/or orientation can be used to create visual effect); 
create a transformed image portion corresponding to at least one of the masked or unmasked portions of the image in response to sensing or measuring the action, the transformed image portion having a visual effect applied thereto (see paragraphs 177-181 and paragraph 257; the AR engine performs the creating of a transformed image portion); and
display a modified image with the transformed image portion over the at least one of the masked or unmasked portions of the image (see Fig. 15, rendering engine 1518 and display 1520; also see Fig. 14A).
Holzer does not disclose the client device comprising:
a rotating accessory affixed to the client device to enable users to easily rotate the client device for input and media manipulation functionalities.
However, Due discloses a client device, comprising:
a rotating accessory affixed to the client device to enable users to easily rotate the client device for input and media manipulation functionalities (see Abstract; the attachment is a rotating accessory that is affixed to a mobile device to allow the user to conveniently position or orient the mobile device as desired).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Holzer and Due. The combination would have yielded a predictable result of allowing user to conveniently position or orient the client device in varies orientation/position for input and media manipulation functionalities.  
Regarding claim 13: 
Holzer and Due disclose all the features in claim 20. Holzer further discloses the client device, wherein the processing device is configured to create the transformed image portion by applying the visual effect to the at least one of the masked or unmasked portions of the image (see Fig. 14A and paragraphs 177-181).
	Regarding claim 14: 
Holzer and Due disclose all the features in claim 20. Holzer further discloses the client device, wherein the processing device is configured to create the transformed image portion by applying the visual effect to a portion of a second image having an area corresponding to the at least one of the masked or unmasked portions of the image (see paragraph 257; the second image correspond to a different pose of the person; the wing is moved with the different poses of the user). 
Regarding claim 15: 
Holzer and Due disclose all the features in claim 20. Holzer further discloses the client device, wherein the processing device is configured to create the transformed image portion by creating a transformed image portion corresponding to the masked portion of the image (see Fig. 14A; the background of the original image is transformed). 
Regarding claim 16: 
Holzer and Due disclose all the features in claim 20. Holzer further discloses the client device, wherein the masked portion of the image comprises a background of the image (see Fig. 10 and paragraph 152).
Regarding claim 17: 
Holzer and Due disclose all the features in claim 20. Holzer further discloses the client device, wherein the visual effect comprises a kaleidoscope effect, a swirl effect, a light tunnel effect, a pixel sort effect, a pixel displacement effect, or a spatial region extents alteration effect (see Fig. 14C and paragraph 245; the rendering of the animated character corresponds to a pixel displacement effect; also see paragraphs 177-181; any of the visual elements mentioned in the cited paragraphs correspond to at least a pixel sort effect and/or a spatial region extents alteration effect based on the broadest reasonable interpretation).
Regarding claim 18: 
Holzer and Due disclose all the features in claim 20. Holzer further discloses the client device, where the processing device is configured to measure the action with one or more components of the client device by measuring the action with one or more of a user input, microphone, camera, accelerometer, or gyroscope of the client device (see paragraphs 151, 177-181, 254, 257 and 264). 
Regarding claim 19:
Holzer and Due disclose all the features in claim 18. Holzer further discloses the client device, where the processing device is configured to measure the action with one or more component of the client device by measuring one or more gestures with at least one of a user input or a camera of the client device (see paragraphs 178-181 and 245).
Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holzer in view of Goodrich et al. (US 2021/0065454; hereinafter Goodrich).
Regarding claim 1: 
Holzer discloses a computer-implemented method for altering an image with a client device, the method comprising:
running a segmentation algorithm on an image with a processing device of the client device to create masked and unmasked portions of the image (see Fig. 10 and paragraphs 149- 152; masked portion corresponds to the background portion 1014; the unmasked portion corresponds to the foreground portion 1016); 
sensing or measuring a first action with one or more components of the client device (see paragraph 151, 254, 257 and 264; the visual effects are based on IMU data or user input data, which is a first action);
creating a transformed image portion corresponding to at least one of the masked or unmasked portions of the image in response to sensing or measuring the first action, the transformed image portion having a visual effect applied thereto (see paragraphs 177-181 and paragraph 257; the AR engine performs the creating of a transformed image portion); and
varying at least one of an intensity, size, and frequency of the visual effect upon detection of a second action (see Fig. 14B and paragraph 225; the user can tilt the mobile device, which is interprets as a second action, to change the size or intensity of the wing visual effects; also see 1470a and 1470b; as the user tilts the mobile device, the size and intensity of the wing is changed); and
displaying a modified image with the transformed image portion over the at least one of the masked or unmasked portions of the image (see Fig. 15, rendering engine 1518 and display 1520; also see Fig. 14A).
Based on the broadest reasonable interpretation, Holzer discloses the features of varying in size of the visual effect relative to an untransformed image portion of the image.  However, as an alternate rejection, Goodrich discloses a computer-implemented method for altering an image with a client device, the method comprising: 
varying at least one of an intensity, size, and frequency of the visual effect relative to an untransformed image portion of the image upon detection of a second action (see Fig. 17 and paragraph 20; dynamic artificial lighting is varying the light with at least one of an intensity, size and frequency; movement data corresponds to a second action). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method of Holzer by varying at least one of an intensity, size, and frequency of the visual effect relative to an untransformed image portion of the image upon detection of a second action as taught by Goodrich.  One of ordinary skill in the art would have been motivated to do this because visual effect can be presented to user in varies ways in order to capture user’s attention.  
Regarding claim 2:
Holzer and Goodrich disclose all the features in claim 1.  Holzer further discloses the computer-implemented method, wherein creating the transformed image portion comprises applying the visual effect to the at least one of the masked or unmasked portions of the image (see Fig. 14A and paragraphs 177-181).
Regarding claim 3:
Holzer and Goodrich disclose all the features in claim 1.  Holzer further discloses the computer-implemented method, wherein creating the transformed image portion comprises applying the visual effect to a portion of a second image having an area corresponding to the at least one of the masked or unmasked portions of the image (see paragraph 257; the second image correspond to a different pose of the person; the wing is moved with the different poses of the user).
Regarding claim 4:
Holzer and Goodrich disclose all the features in claim 1.  Holzer further discloses the computer-implemented method, wherein creating the transformed image portion comprises creating a transformed image portion corresponding to the masked portion of the image (see Fig. 14A; the background of the original image is transformed).
Regarding claim 5:
Holzer and Goodrich disclose all the features in claim 1.  Holzer further discloses the computer-implemented method, wherein the masked portion of the image comprises a background of the image (see Fig. 10 and paragraph 152).	
Regarding claim 6:
Holzer and Goodrich disclose all the features in claim 1.  Holzer further discloses the computer-implemented method, wherein the visual effect comprises a kaleidoscope effect, a swirl effect, a light tunnel effect, a pixel sort effect, a pixel displacement effect, or a spatial region extents alteration effect (see Fig. 14C and paragraph 245; the rendering of the animated character corresponds to a pixel displacement effect; also see paragraphs 177-181; any of the visual elements mentioned in the cited paragraphs correspond to at least a pixel sort effect and/or a spatial region extents alteration effect based on the broadest reasonable interpretation).
Regarding claim 7:
Holzer and Goodrich disclose all the features in claim 1.  Holzer further discloses the computer-implemented method, wherein sensing or measuring the first action with the one or more components of the client device comprises sensing or measuring the first action with one or more of a user input, microphone, camera, accelerometer, or gyroscope of the client device (see paragraphs 151, 177-181, 254, 257 and 264).
Regarding claim 8:
Holzer and Goodrich disclose all the features in claim 7.  Holzer further discloses the computer-implemented method, wherein sensing or measuring the first action with the one or more components of the client device comprises sensing or measuring one or more gestures with at least one of a user input or a camera of the client device (see paragraphs 178-181 and 245).
Regarding claim 9:
Holzer and Goodrich disclose all the features in claim 1.  Holzer further discloses the computer-implemented method, wherein creating the transformed image portion comprises applying a pixel displacement effect (see Fig. 14C and paragraph 239-241; the mirror object such as animated panda corresponds to the claimed pixel displacement effect); and further comprising determining parameters for the pixel displacement effect based on the one or more gestures (see paragraphs 239-241; the movement parameters (selection of frames) for the animated panda are based on the gestures of the person).
Regarding claim 10:
Holzer and Goodrich disclose all the features in claim 1.  Holzer further discloses the computer-implemented method, further comprising automating the parameters for the pixel displacement effect to create a motion clip of the creation of the transformed image portion (see paragraph 71; “enhancement algorithms such as automatic frame selection, stabilization, view interpolation, filters, and/or compression can be used”).
Regarding claim 11:
Holzer and Goodrich disclose all the features in claim 1.  Holzer further discloses the computer-implemented method, further comprising creating a motion clip of the creation of the transformed image portion over the at least one of
the masked or unmasked portions of the image (see Figs. 14C and paragraphs 239-241; the animated panda is created for the background portion).
Response to Arguments
Applicant's arguments filed 9/14/2022 have been fully considered but they are not persuasive.
In regards to claim 1, applicant argues that Holzer does not disclose “varying an intensity, size, or frequency of the visual effect in response to a second action”.  However, Examiner respectfully disagrees.  According to images 1470a and 1470b, it is clear that the intensity of the wing is different based on the tilt angle of the client device (i.e., intensity of wing in image 1470a is brighter than the intensity of the wing in image 1470b).  Also, Holzer discloses the wing can be fully visible when the view is rotated 180 degree (see paragraph 188).  Thus, it is reasonable to say that the size of a fully visible wing is larger than the size of a partially visible wing.  In addition, claims 1-11 are also rejected under Holzer in view of Goodrich (see details above).  
In regards to claim 20, Applicant argues that neither Holzer nor Due discloses “a rotating accessory affixed to the client device to enable users to easily rotate the client device for input and media manipulation functionalities” and creating a transformed image portion corresponds to at least one of the masked or unmasked portions of the image in response to sensing or measuring the action”, “wherein the action is provided at least in part by a rotation of the rotating accessory”.  However, Examiner respectfully disagrees.  Holzer discloses the client device is implanted with IMU (internal measurement unit) that detects the orientation or viewing angle of the camera (see paragraph 39).  The viewing angle and orientation information are used to modify the visual effects (see paragraph 254).   Therefore, the client device of Holzer is capable of being rotated for input and media manipulation functionalities.  As discussed above, Holzer does not discloses a rotating accessory affixed to the client device,  However, Due discloses using a rotating accessory affixed to the client device to enable user to easily rotate the client device for input and media manipulation functionalities.  The combinate of the Holzer and Due would have yielded a predictable result of providing a steady viewing angle and/or orientation of the client device.  
Accordingly, Applicant’s arguments are not persuasive and the rejections are maintained. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625